Order entered December 20, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00936-CV

                 WILLIS ALAN HIZAR, ET AL., Appellants

                                        V.

                   KENNETH HEFLIN, ET AL., Appellees

                On Appeal from the County Court at Law No. 2
                            Collin County, Texas
                    Trial Court Cause No. 007-01345-2020

                                     ORDER

      The reporter’s record is past due. After the court reporter notified the Court

that appellant had not requested the record, we directed appellants to file, by

December 9, 2021, written verification that they had requested the reporter’s

record and paid or made arrangements to pay the reporter’s fee. We cautioned

appellants that failure to comply may result in an order that the appeal be

submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c). As of today’s
date, appellants have not complied. Accordingly, we ORDER the appeal be

submitted without the reporter’s record. See id.

         Appellants’ brief on the merits is due within thirty days of the date of this

order.

                                               /s/   KEN MOLBERG
                                                     JUSTICE